Opinión concurrente del Juez
Asociado señor. Belaval
con la cual está conforme el Juez Asociado señor Negrón Fer-nández.
EN RECONSIDERACION
La opinión de la mayoría en reconsideración ha creído necesario rectificar el extremo de nuestra decisión anterior, en la que resolvimos, que en Puerto Rico no se puede cons-tituir un fideicomiso inter vivos por un padre a favor de dos hijos de doce y nueve años de edad, que vivan en compañía *36de sus padres, porque el Código Civil de Puerto Rico no per-mite las correspondientes renuncias de los deberes paternos en cuanto a la administración, representación y enajenación de bienes de hijos menores, ni reconoce, la separabilidad de bienes o utilidades entre hijos menores de edad que vivan en compañía de sus padres y dichos padres, cuando tales bienes provengan del caudal de los padres.
La única dificultad en este caso es que los estudiosos de nuestro Derecho, no quieren enfrentarse con el problema, en la forma en que hay que hacerlo, partiendo de las siguientes proposiciones ineluctables: (1) el fideicomiso puertorriqueño no es igual al fideicomiso anglosajón; (2) existe una diferen-cia fundamental entre un fideicomiso testamentario y un fideicomiso inter vivos de acuerdo con nuestro Derecho Civil; (3) el fideicomiso puertorriqueño es una institución civil más dentro de nuestro sistema civil codificado.
La mejor referencia que tenemos sobre la intención de la Legislatura de Puerto Rico al adoptar el fideicomiso pana-meño, es una carta que le escribió el Lie. Miguel Guerra Mondragón, vicepresidente de nuestra Cámara de Represen-tantes y autor del proyecto, a su compañero el Lie. Benicio Sánchez Castaño, recogida en la glosa del señor Ruford G. Patton titulada: “Los Sistemas Fideicomisarios en el Hemis-ferio Occidental” — XIX Tulane L. Rev. 398, cita precisa a la página 319, donde el Lie. Guerra Mondragón informa, que el representante de un banco local, (el American Colonial Bank), le facilitó un número del Boletín de la Unión Paname-ricana, en el cual aparecía un artículo del doctor Alfaro, por aquel tiempo Ministro de Panamá en Washington, sobre el trust anglosajón; que dicho artículo lo convenció de la nece-sidad de legislar autorizando la creación de fideicomisos, porque el albaceazgo provisto por nuestro Código civil, no contenía las ventajas ni las garantías que el suprimido “Con-sejo de Familia”, proveía; que el albacea podía morir, podía viajar, podía enfermarse, podía abandonar los intereses con-fiados a él, o podía incluso administrar mal las propiedades *37de la herencia en perjuicio de los instituidos; que, por el contrario, las compañías fiduciarias no se enfermaban, ni viajaban, ni descuidaban los intereses de sus clientes, y que esto era cierto, si no por razones de honestidad, por lo menos por razones de negocios; que por esta razón, “aquellos de nosotros que votamos por la aprobación de dichas leyes de 1928, teníamos en mente las ventajas de las instituciones cuasi-bancarias sobre una persona como albacea”.
Veamos ahora qué fué lo que sucedió en Panamá. Ha-biéndose confrontado al doctor Ricardo J. Alfaro, en la práctica de su profesión, con algunos problemas referentes a la administración en vida, y a la conservación después de la muerte, de ciertos patrimonios, para los cuales no ofrecía solución el Derecho civil panameño, y habiendo descubierto que parte de esos problemas estaban resueltos por los prin-cipios del trust anglosajón, el doctor Alfaro se puso a inves-tigar la posibilidad de adoptar ciertos principios del trust anglosajón al Derecho civil. Es bueno enumerar los pro-blemas, que de acuerdo con el criterio del doctor Alfaro, no tenían solución en el Derecho civil panameño: (1) una persona que deseaba obtener un préstamo considerable y quería dar en garantía del préstamo, un establecimiento industrial o comercial, en pleno funcionamiento, y sus produc-tos; (2) tres hermanos que querían renunciar una herencia sobre un bien inmueble a favor de un hermano, con una tendencia marcadísima a la prodigalidad; (3) un caballero de edad madura, casado con una mujer muy joven y muy bella, con la cual tenía dos hijos, a quienes deseaba transmitir su herencia, pero que le preocupaba grandemente la suerte que el patrimonio pudiera correr después de su muerte, si su mujer contraía segundas nupcias; (4) una mujer casada que no deseaba dar a su marido la administración de sus bienes privativos, pero al cual no deseaba humillar nombrando un mandatario o administrando ella directamente su patrimonio privativo; (5) un padre que deseaba entregar a su hija casadera determinados bienes dótales o parafernales, pero *38excluyendo a su yerno de la administración; (6) un donante o testador que deseaba asegurar el patrimonio que donaba, legaba o trasmitía contra el evento de una administración negligente, aventurada o pródiga; (7) un deudor acosado por sus acreedores, que no deseaba entregar a éstos sus bienes para no destruir su crédito, ni poner fin a sus negocios y quedar sometido a un concurso de acreedores; (8) un deudor con suficientes bienes para pagar a sus acreedores que deseaba celebrar un contrato de anticresis, pero los acreedores no se ponían de acuerdo entre sí, con respecto a cuál de entre ellos, debía administrar los bienes; (9) la pignoración de valores negociables; (10) la emisión de bonos, cédulas u otros valores bursátiles en cantidades considerables; (11) otras operacio-nes que versaban al mismo tiempo sobre bienes muebles o inmuebles o sobre derechos reales y personales. Vide: Ai-faro — Adaptación del Trust del Derecho Anglosajón al De-recho Civil, págs. 10-16 — (ed. de la Academia Inter americana de Derecho Comparado e Internacional de 1948).
Examinadas en sus orígenes las instituciones del derecho romano que se conocen como “fideicomiso de herencia” y “fideicomiso de residuo”; y contrastadas con la disposición de “propiedad fiduciaria” del Código de Andrés Bello, las disposiciones sobre “substituciones fideicomisarias” de los códigos europeos y el trust anglosajón, el doctor Alfaro en-cuentra una mejor solución de continuidad entre el clásico fideicomiso romano y el trust anglosajón. La única diferen-cia esencial entre el clásico fideicomiso romano y el trust anglosajón, es que el clásico fideicomiso romano era una institución puramente testamentaria, mientras que el trust anglosajón es un acto inter vivos.
Examinadas las circunstancias que determinaron la pros-cripción del clásico fideicomiso romano y su reemplazo por las substituciones fideicomisarias, el doctor Alfaro prepara su proyecto-modelo, no siguiendo las líneas generales del trust anglosajón como aquí se ha entendido, sino modernizando el clásico fideicomiso romano, en cuanto a disposición por he-*39renda se refiere, y siguiendo las inducdones del Código de Andrés Bello sobre propiedad fiduciaria, en cuanto a dispo-sición por actos inter vivos se refiere. Solo teniendo esto claramente dilucidado, se puede interpretar correctamente el texto del proyecto-modelo del doctor Alfaro.
Algunos críticos son de opinión que la nueva institución ha debido denominarse “propiedad fiduciaria” o “negocio fidu-ciario” fiducia en vez de fideicomiso. En efecto, en la moda-lidad del proyecto-modelo referente a fideicomisos inter vivos, hubiera sido más acertado modernizar algunas de las formas del “fiducia cum amico contracta” y “fiducia cum creditore contracta”: véase I. J. Arias Ramos, Derecho Romano 421 y 422, (sexta edición de la Editorial Revista de Derecho Pri-vado de 1954). No obstante, tenemos que aceptar, que la verdadera dificultad con que se tropezó el doctor Alfaro fué diseñar una institución que lo mismo sirviera como substi-tución fideicomisaria que como fideicomiso inter vivos. Como es sabido la “fiducia”, en puro derecho romano, es fundamen-talmente un derecho real de garantía.
El experimento de Panamá, inducido por el Doctor Alfaro, podría sintetizarse de la siguiente forma: puesto a escoger entre las substituciones fideicomisarias — tal como las reco-noce el Código Civil de España y el Código Civil de Puerto Rico — y el clásico fideicomiso sucesorio romano, Panamá se resuelve por el clásico fideicomiso romano, descartando de él los aspectos vinculatorios que produjeron su descrédito y su reemplazo por las substituciones fideicomisarias; una vez escogida dicha institución en vez de mantenerla en su esfera tradicional románica de institución sucesoria, la amplía a actos inter vivos para hacerla coincidir con algunos aspectos del trust anglosajón.
Ahora bien, esto pudo hacerse así en Panamá, porque Panamá es un pueblo donde existe absoluta libertad de testar, no existe un régimen de legítimas, no se reconocen las substi-tuciones fideicomisarias por testamento, ni la interdicción por prodigalidad, al revés que en Puerto Rico, donde no existe *40absoluta libertad de testar, existe un régimen de legítimas, se reconocen las substituciones fideicomisarias por testamento —arts. 703-718 del Código Civil de Puerto Rico — , y la tutela por prodigalidad — art. 187 del mismo código — , puede ser diferida por testamento, si el instituido ha sido declarado pródigo en un momento anterior. En este último caso, el anterior tutor del pródigo interviene únicamente a los efectos de aceptar la herencia y el tutor testamentario sigue después desempeñando su tutela, dentro de los límites correspondientes al diferimiento, según la clase de heredero o legatario de que se trate, pero siempre teniendo en cuenta la preferencia a favor del tutor testamentario: art. 175 del Código Civil de Puerto Rico (1930).
Estas diferencias son las que obligaron a los legisladores puertorriqueños a ciertas enmiendas, de carácter bastante drástico. En la glosa del señor Patton que antes acotamos, se informa, que los viejos abogados civilistas de la Legisla-tura estaban alarmados con la nueva institución, temiendo que la misma fuera a alterar el sistema hereditario de Puerto Rico. Para evitar esto — comenta Patton — se incluyó una disposición en el sentido “que nada de lo contenido en esta ley se entenderá que derogue o modifique el sistema hereditario establecido por el Código Civil de Puerto Rico”. Además, aunque el señor Patton no habla de ello, también se añadió en el art. 13 otra disposición, en el sentido, que “quedan pro-hibidos y son igualmente nulos los fideicomisos constituidos con perjuicio o menoscabo de la legítima correspondiente a herederos forzosos, según lo preceptuado en el vigente Código Civil de Puerto Rico”.
El efecto de estas enmiendas, en cuanto a los aspectos puramente testamentarios, del fideicomiso que adoptamos del modelo panameño, es que prácticamente anularon todos sus efectos, puesto que dejaron vigentes tanto las substituciones fideicomisarias como el régimen de legítimas. Posiblemente la única innovación consiste en que el albaceazgo o la admi-nistración de los bienes de un finado, que antes tenía que *41hacerse por una persona particular, puede hacerse ahora por instituciones fiduciarias. Esto se ve más claro cuando se examinan las disposiciones de la Ley núm. 40 de 23 de abril de 1928, titulada “Ley para disponer la incorporación y regla-mentación de Compañía de Fideicomisos y para otros fines”, que resulta una ley in pari materia. Solo así adquieren plena ■significación las palabras del autor del proyecto de ley el Lie. Miguel Guerra Mondragón, en el sentido, que “aquellos de nosotros que votamos por la aprobación de dichas leyes de 1928, teníamos en mente las ventajas de las instituciones cuasi-bancarias sobre una persona como albacea”.
Por eso, los países donde mejor ha funcionado el fideico-miso romano en su forma moderna, o el trust anglosajón ■consagrado por la jurisprudencia pragmática, son todos países ■donde existe la absoluta libertad de testar: Inglaterra, Esta-dos Unidos de América, con excepción del estado de Luisiana, Canadá, Méjico, Costa Rica, Honduras, Panamá, Nicaragua, ■San Salvador y Guatemala: 6 Manresa Comentarios al Có-digo Civil Español 289, (séptima ed. del Instituto Editorial Reus de 1951) y en países donde no existen las substituciones fideicomisarias: Inglaterra, Estados Unidos de América, ■Canadá y Panamá.
Esto en cuanto a los fideicomisos testamentarios. Vea-mos ahora, cual es la situación en cuanto a los fideicomisos inter vivos.
La diferencia fundamental que existe entre un fideicomiso testamentario y un fideicomiso inter vivos en beneficio de tercero, es la diferencia que existe entre un testamento y un ■contrato. El único indicio de intención legislativa que tene-mos es que en esta modalidad, lo mismo que en la modalidad testamentaria, nuestro fideicomiso siguió el modelo panameño. Esto nos obliga a examinar la tesis panameña sobre el particular. Oigamos lo que al respecto nos dice el Doctor Alfaro, sin duda alguna, primera autoridad en todo lo relacionado con el fideicomiso panameño.
*42“¿Cómo debe clasificarse el trust en el derecho civil?* ¿Debe considerársele como contrato, como acto unilateral,, como obligación o como un derecho real o personal del', beneficiario?
“Los autores angloamericanos han designado promiscua-mente el trust como ‘una confianza’ (confidence) ; como ‘te-nencia de bienes’ (a holding of properties) ; como ‘derecho de dominio’ (a right of property); como un ‘derecho, título' o interés en equidad sobre ciertos bienes’ {an equitable right,, title or interest in property); y por último, como ‘una obli-gación’ {an obligation). La reciente ley del Estado de Lui-siana, siguiendo los términos de la definición formulada por el Instituto Jurídico Americano {American Law Institute) llama al trust “una relación fiduciaria” {a fiduciary relationship) y el expositor Lepaulle, tras un minucioso análisis, lo-denomina simplemente ‘institución jurídica’ que consta de dos-elementos: un patrimonio y una destinación {affectation)...
“Teniendo en cuenta que la causa determinante del trust-es la voluntad del constituyente, la tendencia a considerarle como un acto unilateral de la naturaleza de un testamento O' de una donación, es del todo natural en la mentalidad latina. Sin embargo, un trust como el que crea la ley de Luisiana,. o un fideicomiso como el que concibe la ley panameña, presenta en general las características de un contrato que crea derechos y obligaciones entre las tres partes que entran en él.
“En primer lugar, la existencia legal del fideicomiso co-mienza cuando el fiduciario acepta el encargo. Así lo esta-tuyen la ley de Panamá y la ley de Luisiana. Mediante tal aceptación asume él para con el constituyente si está vivo, la obligación de dar cumplimiento a su encargo, y para con el beneficiario, la obligación de hacer o darle las cosas dispuestasen beneficio suyo, no sólo por el instrumento de fideicomiso, sino también por la ley. Varios artículos de las leyes pana-meña y puertorriqueña ■ establecen la manera como el fidu-ciario debe desempeñar sus funciones y manejar los bienes-fideicometidos. Pero el fiduciario no tiene únicamente obli-*43gaciones. Adquiere también derechos, como por ejemplo, el de recibir retribución por su trabajo, salvo que haya esti-pulado lo contrario. El beneficiario a su turno adquiere el derecho de recibir el beneficio dispuesto en favor suyo. La Ley le da además, ya explícita ya implícitamente, el derecho de ejercer todas las acciones precautorias, conservatorias o de fondo, especiales u ordinarias, reales o personales, que sean necesarias para hacer efectiva la ejecución del fideicomiso. Por lo que hace al constituyente, parecería a primera vista que una vez trasmitidos los bienes por él al fiduciario, su figura desaparece del cuadro y que no retiene ningún derecho. Cuando el fideicomiso se extingue por ciertas causas, los bienes que tenga el fiduciario en su poder volverán al dominio del constituyente lo que significa que éste tiene el derecho de reivindicarlos del fiduciario ....
“Mi conclusión es, por lo tanto, que si bien es difícil clasi-ficar el trust angloamericano mediante una sola fórmula del derecho civil, el fideicomiso, de acuerdo con el criterio jurídico más preponderante, presenta en general las características de un contrato que crea entre las partes derechos y obligaciones recíprocos. Estas características son más o menos fuertes,, según los fines para los cuales se constituye el fideicomiso”: Alfaro — obra y edición citadas — 39-41.
Como se ve, al incorporarse al Derecho panameño algunos de los principios del trust anglosajón, no se hizo como una institución civil independiente que no guardara relación con el resto del sistema civil, sino como una institución civil más dentro del ordenamiento civil. Esto transluce de un extremo a otro en la monografía del doctor Alfaro. Además,, invariablemente, es la política que se sigue en un pueblo regido' por un sistema civil. La diferencia que existe entre incor-porar una institución de derecho en un pueblo con un sistema civil e incorporarla en un pueblo sin un sistema civil, estriba, que en el primer caso, no se deja la institución flotando en el aire, como algo nuevo, foráneo y antagónico al sistema secular, mientras que en el segundo caso, la institución puede subsistir *44con absoluta independencia del resto de la costumbre y la jurisprudencia, por no existir un cuerpo orgánico de principios que regule generalmente todo el orden jurídico del país. Como el fideicomiso panameño que tomamos como modelo, fué dise-ñado para engranar dentro de un sistema civil, sin alterar nuestro orden civil general, podemos utilizarlo en su modali-dad de fideicomiso inter vivos a beneficio de tercero, como un contrato típico más, al igual que la prenda, el depósito, la anti-cresis y la hipoteca, en una variedad de casos, si lo entendemos bien, no perdemos la cabeza y no tratamos de adulterarlo dentro de las formas atípicas e innominadas del trust anglo-sajón. Los casos ejemplares comentados por el doctor Alfaro en su interesante monografía, que se refieren al fideicomiso inter vivos, son buenos indicadores de su potencialidad como tal contrato.
En cuanto a Puerto Rico se refiere, no hay duda de la in-tención legislativa de incorporar el fideicomiso a nuestro Có-digo civil, como una institución civil más, sujeta a todas las disposiciones de nuestro Código. El inciso (1) del art. 9 de la Ley núm. 48 de 28 de abril de 1930, que dispone: “quedan además incluidas en este Código todas las disposiciones de las siguientes leyes que están hoy fuera del mismo y han sido incorporadas en él por la Comisión codificadora ... (1) Ley para proveer la constitución de fideicomisos y para otros fines de 23 de abril de 1928 ...” y la disposición final del Código Civil de Puerto Rico de 1930 establece: “quedan dero-gados y sin fuerza ni vigor el Código civil y todas las demás leyes o cuerpos legales que directa o indirectamente se opon-gan a las disposiciones del presente Código civil revisado, así en su concepto de leyes directamente obligatorias, como en el de derecho supletorio. Esta disposición no es aplicable a las leyes que en este Código revisado se declaran subsistentes”, no deja lugar a dudas que se trata de un caso de derecho codificado y no de derecho compilado, o de derecho particular aplicable a una clase, o de derecho especial aplicable a una materia no comprendida en el Código. Como se sabe, todo el *45articulado de un Código civil forma un cuerpo homogéneo, concordado, que se complementa a sí mismo, y no se contra-dice en sus diversas instituciones, y su arquitectura racional está concebida dentro de la unidad y no dentro de la diversidad doctrinal. Sólo así adquiere pleno sentido la disposición del art. 855 que establece: “el fideicomitente puede crear el fidei-comiso en cualquier forma, para cualquier fin y bajo cuales-quiera términos y condiciones que no infrinjan la ley o la moral pública o que no se prohíban específicamente en este Código . . . .” Claro, que esto pudo hacerse así en Puerto Rico por el trabajo previo que habían hecho los juristas pana-meños, especialmente el doctor Alfaro, al adaptar algunos de los principios del trust anglosajón a un sistema civil codificado.
Pero hay otro criterio más determinativo para concluir que los artículos de nuestro Código Civil, referentes al fidei-comiso, forman parte de nuestro sistema civil codificado: la concordancia: Nótese la concordancia que existe entre el art. 834, referente al fideicomiso y los arts. 1600 y 1605, referentes al mandato; entre el art. 835, referente al fideicomiso, y los arts. 560, 582 y 586, referentes a donaciones inter vivos y los arts. 616 y 620, referentes al testamento y el art. 703, refe-rente a substituciones fideicomisarias; entre el art. 838, referente al fideicomiso, y el art. 575, referente a donaciones y el art. 1181, referente a la fecha del documento privado; entre el art. 839, referente al fideicomiso, y los arts. 1068, 1070, 1071 y 1078, referentes a las obligaciones condicionales, a día cierto, etc.; entre el art. 840, referente al fideicomiso, y los arts. 398 y 1207, referentes a las cláusulas y condiciones permisibles en un contrato; entre el art. 841, referente al fideicomiso, y el art. 443, referente al término del usufructo; entre el art. 842, referente al fideicomiso, y los arts. 396, 451 y 454, referentes al uso y habitación y el art. 716, referente a substituciones fideicomisarias; entre el art. 843, referente al fideicomiso, y el art. 713, referente a substituciones fideico-misarias; entre el art. 845, referente al fideicomiso y, los *46arts. 569 y 586, referentes a reducción de donaciones por so-brevivencia o superveniencia de hijos y los arts. 710 y 711, referentes a substituciones fideicomisarias y el art. 914, refe-rente a hijos postumos; entre el art. 846, referente al fidei-comiso, y los arts. 710 y 711, referentes a substituciones fideicomisarias; entre el art. 847, referente al fideicomiso, y los árts. 676 y 685, referentes a las incapacidades para suce-der; entre el art. 848, referente al fideicomiso, y el art. 443, referente al usufructo; entre el art. 849, referente al fidei-comiso, y el art. 1609, referente al mandato; entre el art. 851, referente al fideicomiso, y el art. 216, referente a tutelas y el art. 1602 referente al mandato; el art. 852, referente al fidei-comiso, y el art. 217, referente a tutelas y el art. 1625, refe-rente al mandato; entre el art. 855, referente al fideicomiso, y el art. 814, referente a las cláusulas y condiciones permisi-bles en un contrato; entre el art. 857, referente al fideicomiso, y el art. 703, referente a substituciones fideicomisarias; entre el art. 859, referente al fideicomiso, y el art. 195, referente a tutela; entre el art. 860, referente al fideicomiso, y el art. 175, referente a tutela; entre el art. 861, referente al fideicomiso, y el art. 821, referente a tutela; entre el art. 862, referente al fideicomiso, y el art. 220, referente a tutelas y entre el art. 865, referente al fideicomiso, y el art. 212, referente a tutela. Esto, claro es, no pasa de ser lo que podría llamarse una concordancia gruesa, de las cosas más obvias, donde la simi-litud resalta a simple vista. Si fuéramos a hacer uso de un método más fenomenológico, podría afirmarse categórica-mente, que entre las instituciones civiles del mandato, de la donación, de la tutela, del usufructo, de las substituciones fideicomisarias, y del fideicomiso, propiamente entendido, hay tal identidad en las esencias, que no tendría que establecerse ninguna de las similitudes por mera deducción.
Claro debe ser ahora, que siempre que nos tropecemos con un problema jurídico referente a fideicomisos, estamos ante un caso de puro Derecho civil puertorriqueño.
*47Ahora bien, hemos dicho que la diferencia que hay entre un fideicomiso mortis cmtsa y un fideicomiso inter vivos, es la diferencia que hay entre un testamento y un contrato. El fideicomiso inter vivos cuando no es a favor del propio fideico-mitente, es un contrato a beneficio de tercero. Cualquiera duda sobre el particular nos la resuelve expresamente el art. ■834, al disponer que: “el fideicomiso es mandato irrevocable a virtud del cual se trasmiten determinados bienes a una persona llamada fiduciario para que disponga de ellos con-forme lo ordena la que los trasmite llamada fideicomitente a beneficio ... de un tercero, llamado fideicomisario”. Siendo una obligación a beneficio de tercero, la misma no queda per-feccionada sin la aceptación del beneficiario: art. 1209 del Código Civil de Puerto Rico.
La confusión, en el sentido, que el tercero no tiene que aceptar la obligación establecida a su beneficio, para que ésta quede perfeccionada, parece originarse en la creencia, que en el Código Civil de Puerto Rico existe, como en otros códigos, un capítulo aparte de la policitación, dedicado a la declara-ción unilateral de la voluntad en actos inter vivos, donde están incluidas las ofertas al público, las estipulaciones en favor de tercero y la obligación en documentos civiles a la urden y al portador. De ser aplicable esta permisibilidad genérica a un contrato civil de partes nominadas, que a mi juicio no lo es, todavía habría que disponer de la cuestión que en Puerto Rico no existe tal capítulo en nuestro Código Civil, sino que existe en dicho Código la expresa declaración, que las obligaciones a beneficio de tercero no se perfeccionarán hasta que el contrato sea aceptado por el beneficiario, lo cual resulta mucho más racional y jurídico.
Las excepciones a esta regla general son las obligaciones a beneficio de un tercero innominado o genérico y casi todas están expresamente autorizadas por ley. Véase, por ejemplo, la Ley núm. 33 de 7 de marzo de 1912, enmendando el art. 153 de la Ley Hipotecaria y el art. 132 del Reglamento para la Ejecución de la Ley Hipotecaria, que en la parte pertinente *48a este estudio, dispone: “tales obligaciones podrán ser cons-tituidas por el dueño de una finca o derecho, sin determina-ción específica del nombre del acreedor, otorgándolas gené-ricamente a la orden de la persona a cuyo favor puedan ser transferidos o ' endosados los títulos quirografarios por el hipotecante” y la disposición correspondiente a las pólizas de grupo sobre la vida o salud de una persona o contra daño o inhabilitación física por accidentes de nuestra Ley de Seguros de 1921. En esta misma forma quedarían incluidos los fidei-comisos para fines no pecuniarios, especie de mandas para establecimientos de caridad o de beneficencia, autorizadas tanto por nuestro sistema de substituciones fideicomisarias, como por los propios artículos referentes al fideicomiso, según enmendados.
La opinión de la mayoría, en reconsideración, cree en-contrar apoyo para su conclusión de que el tercero beneficiario no tiene que aceptar el fideicomiso para que el mismo quede perfeccionado, en nuestra anterior jurisprudencia basada en la disposición del art. 849 de nuestro Código, que establece: “la vida legal de un fideicomiso comienza desde que el fidu-ciario acepta el mandato, con lo cual se hace irrevocable”. No se trata de ningún principio nuevo en Derecho civil. El mandatario, llámese apoderado o fiduciario, queda obligado por la aceptación a cumplir el mandato, y responde de los daños y perjuicios que de no ejecutarlo se ocasionan al man-dante — art. 1609 del Código civil — pero esto no significa, que por la mera aceptación del mandato, que es una relación interindividual entre dos personas para fines de pura admi-nistración o custodia, quedan obligadas otras personas ajenas a dicha relación; el tutor encargado de administrar un legado dejado a un menor tiene que aceptar el cargo y aún inscribirlo en el Registro de Tutelas, — art. 175 del Código civil — pero dicha aceptación no surte efecto en cuanto al menor, hasta que el legado haya sido aceptado por el padre, la madre o el tutor general; el albacea testamentario tiene que aceptar el albaceazgo, a menos que no se excuse dentro de los seis días *49siguientes a aquél en que tenga noticia de su nombramiento —art. 820 del Código Civil — pero esto no significa, que los herederos queden sujetos a las condiciones y cargas de una herencia, hasta que los herederos la acepten por su cuenta. De manera pues, que esta aceptación por el fiduciario, en nues-tro actual estado de Derecho, cuando se trate de un fideicomiso' inter vivos, sólo significa una relación interindividual de naturaleza administrativa, que no obliga al tercero beneficia-rio a menos que éste lo acepte.
Si lo que se pretende en el fideicomiso inter vivos a benefi-cio de tercero, es la individualización de un patrimonio, comn algo distinto y separado al patrimonio del constituyente, la única forma de lograrlo es mediante la aprobación expresa del tercero beneficiario. Tampoco crearía la individualiza-ción del patrimonio, que es lo que se persigue, el hecho que el fiduciario tenga todos o algunos de los derechos y acciones correspondientes al pleno dominio: — arts. 865 y 866 de nues-tro Código Civil. —En igual condición está el mandatario con poder general o poder especial, y el tutor testamentario o el heredero substituyente, según los términos del testamento. Además en el fideicomiso no se da el caso de irreversibilidad absoluta que supone la transmisión en pleno dominio. — Hu-biera bastado una simple ojeada al articulado de nuestro Código, correspondiente al fideicomiso, para descartar una idea tan frágil como peligrosa.
En la actual opinión de la mayoría se hace el esfuerzo de injertar la teoría anglosajona de la divisibilidad del título, en título legal y propiedad en equidad. Esta es la peor forma de resolver la cuestión, puesto que, no sólo tal cosa no existe en Derecho civil, sino que además sería contraria a la propia teoría de la transmisión del dominio al fiduciario, según nos hace ver el propio doctor Alfaro — págs. 52-55 de la obra citada — requisito sine qua non para la individualización del patrimonio a favor de un tercero, en aquellos países en que no se necesita la aceptación del beneficiario para que quede *50perfeccionada una obligación a su favor, cosa que según hemos visto, no ocurre en Puerto Rico.
Pero aún asumiendo, que por la mera aceptación del fiduciario, quedara perfeccionado el fideicomiso inter vivos a beneficio de tercero, todavía tendríamos que indagar, si la transmisión de bienes resulta una no prohibida expresamente por nuestro Código, puesto que nuestro Código expresamente establece en su art. 855, que el fideicomitente puede crear el fideicomiso en cualquier forma para cualquier fin y bajo cualesquiera términos o condiciones que no resulten contrarias a la ley o que no se prohíban específicamente en este Código.
Sabido es que el trust anglosajón se ha utilizado para regular toda clase de relaciones familiares, precisamente, por-que no existe la limitación en cuanto a la forma de testar ni en cuanto a la forma de organizar el orden interno de la familia. En este sentido, el Derecho anglosajón está todavía contaminado por una serie de rémoras feudales, tomadas en sus orígenes, del estado que prevalecía en el Derecho romano durante la conquista de los normandos. Por el contrario, nues-tro Código Civil es producto del complejo liberal en cuanto a relaciones de familia y relaciones con la propiedad, carac-terístico del Siglo XIX, siglo anatómicamente revolucionario y esencialmente inspirado en el estatismo, al que le corres-pondió la misión histórica de liquidar todas las prerrogativas y privilegios de una sociedad nobiliaria, en la cual, la libertad de disponer de cualquier patrimonio era absoluta y la voluntad del padre suficiente para organizar todo el orden interno de la familia.
En los Códigos civiles europeos del-siglo XIX, todas estas instituciones paterno-filiales de origen nobiliario, se trans-forman en instituciones de Derecho público, que le son im-puestas al padre como verdaderas obligaciones y no como derechos. Como afirma Puig Peña, al referirse a la patria potestad: “un principio general y rector de la institución domina en toda la materia y es que la patria potestad ha de concebirse y ejecutarse como una función que el Estado reco-*51noce en los padres respecto de los hijos, en beneficio de éstos” siendo pues caracteres de la patria potestad los siguientes “ (a) constituye, ante todo, un deber u obligación que no puede ser objeto de excusa [ni renunciada] puesto que está asig-nada a los padres en virtud de los supremos principios de la moral familiar y razón social del Estado, que la articula en ellos como sujetos a quienes corresponden con exclusividad; (6) esta obligación es de carácter personal no pudiendo ser realizada a través de un tercero ... (c) además es intransfe-rible; no puede el padre transmitir a un tercero en bloque la patria potestad que ejerce sobre sus hijos . . . . ; (d) final-mente representa una obligación positiva de tracto conti-nuado, que exige y requiere el despliegue eficaz y constante de una conducta de cumplimiento suficiente para llenar el cometido propio de la patria potestad”. En cuanto a la administración de bienes del menor — sigue Puig Peña — “los padres tienen, además de los deberes anteriores, el de admi-nistrar fielmente los bienes pertenecientes a los hijos, situados en su potestad. Configurada esta administración tradicio-nalmente como un exclusivo beneficio diverso, pues se entiende que forma parte del complejo de deberes inherentes a la patria potestad . . . Consecuencia de este criterio es la irre-nunciabilidad de esta administración, pues que se halla esta-blecida principalmente en ventaja de los menores y para mantener el mejor orden en la familia” .... En cuanto al derecho de representación — art. 155 del Código Civil español (1953 del Código civil puertorriqueño) — sigue Puig Peña, la misma compete al padre .... “representación que, no obstante la incompleta redacción del Código, debe estimarse tan amplia en las facultades como correspondiente a una función que es de Derecho natural, y, por lo menos, equivalente a la atribuida al organismo tutelar, sin otras limitaciones que las taxativa-mente señaladas por las disposiciones legales”, (ciertos casos de representación en juicio y representación en caso de inte-reses opuestos) : Puig Peña — Tratado de Derecho Civil español — Tomo II, volumen II, págs. 152, 153, 154, 178, 180, *52(edición de la Editorial Revista de Derecho Privado de 1951). Por la misma razón, el usufructo legal que tiene el padre sobre los bienes de los hijos no puede renunciarse ni enajenarse —Puig Peña obra y edición citadas 175 — porque no se trata de un derecho del padre “de un derecho propio, sino de una asignación que la ley le concede para el mejor cumplimiento de los fines típicos de la patria potestad”, de lo que se infiere, “que no tiene el padre en este usufructo todos los derechos que competen al usufructuario normal”.
Hemos hecho esta digresión para dejar claramente esta-blecido, que en Puerto Rico, no se puede partir del principio de la libertad absoluta del padre para organizar, en la forma que más prudente crea, patrimonios que estén relacionados con la organización interna de la familia, como puede hacerse en el Derecho anglosajón. No se puede renunciar a la admi-nistración por el padre de los bienes de sus hijos menores —aunque se trate de bienes donados: art. 157 de nuestro Código Civil — ni a la representación de las acciones que com-petan a los mismos ni se puede renunciar o enajenar el usu-fructo legal que tiene el padre sobre los bienes de los hijos menores, por tratarse de deberes públicos, no sujetos a contra-tación privada.
Casualmente lo que crea el fideicomiso inter vivos, hecho por el padre a beneficio de hijos menores que vivan en com-pañía de sus padres, es una evasión del derecho del Estado a investigar toda enajenación de bienes de menores, para san-cionarla o desautorizarla; una renuncia del padre a favor de tercera persona de la administración del caudal minori-tario; una renuncia del padre a favor de otra persona de la representación del menor en las acciones que competen a dicho caudal; y una renuncia a favor de otra persona del usufructo legal que para bien del menor disfruta el padre sobre los bienes de un hijo menor. No es posible imaginar siquiera que pudo ser la intención legislativa, sacrificar la mayor parte del estatuto de familia, para autorizar el uso de un solo contrato.
*53En la actual opinión de la mayoría se estudia la posibi-lidad de autorizar, como un contrato inter vivos, una donación de un padre a favor de un hijo menor de edad, que viva en compañías de su padre, sin resolver, desde luego, cómo es que se perfecciona el contrato mediante la aceptación del menor, que es el verdadero punto álgido de la cuestión. En la opi-nión anterior de este caso, considerando el posible impacto del art. 156 del Código Civil de Puerto Rico, que dispone, per-tenecer al padre o la madre en propiedad y en usufructo lo que el hijo adquiera con caudal de cada uno de ellos, y en una situación de hechos apropiada, como resultaba ser el traspaso a favor de dos hijos menores de unas acciones corporativas pertenecientes al padre, y ante la alegación del Secretario de Hacienda, que dicho traspaso equivalía a una donación, resol-vimos que dicha donación produciría la anomalía en derecho de ser una donación en beneficio del propio donante porque el art. 156 no reconoce la separabilidad de bienes o utilidades entre menores de edad que vivan en compañía de sus padres y dichos padres, cuando tales bienes provengan del caudal de los padres. Puede ser que el lenguaje utilizado no fuera lo suficiente preciso, y después de considerarlo de nuevo, creo que debemos esclarecerlo más.
La donación cuando ha de producir sus efectos inter vivos se regirá por las disposiciones generales de los contratos: art. 562 del Código Civil de Puerto Rico. Existe una prohi-bición general en el sentido que los padres no contraten con sus hijos menores de edad, porque la ley considera el contrato como la concurrencia de dos o más voluntades distintas y autónomas. Desde la Partida 5a (Ley II Título V) se esta-bleció que no es posible el contrato entre el padre y el hijo, porque ambos “según natura y derecho” son contados por una persona. El artículo que hay que aplicar es el art. 1213 de nuestro Código civil, que dispone: “no hay contrato sino cuando ocurren los requisitos siguientes: 1 — consentimiento de los contratantes; 2 — objeto cierto que sea materia del contrato; 3 — causa de 1? obligación que se establezca”.
*54Castán al tratar de la nulidad absoluta o radical de los contratos, señala: “puede considerarse en nuestro Derecho inexistente o radicalmente nulo el contrato en los siguientes casos: (A) cuando le falta de hecho alguno de los elementos esenciales a su formación (hipótesis del artículo 1261 [1213 nuestro]: o sea: (a’) cuando hay defecto absoluto de con-sentimiento, como en el caso del acto que se ha llamado vacío o supuesto (con simulación absoluta) o el de que no llegara a formarse dicho consentimiento por faltar la conformidad entre la oferta y la aceptación; (b’) defecto de concurrencia de dos voluntades distintas y autónomas (Sentencia de 6 de marzo de 1909 (España) dictada a propósito de un contrato celebrado por un padre con sus hijos menores); (c’) defecto de objeto; {d’) ausencia o ilicitud de la causa, (art. 1275), [1227 nuestro]; (e’) inobservancia de las formalidades pres-critas con carácter de requisito esencial (como en la hipoteca o la donación de bienes inmuebles sin escritura pública; (B) cuando el contrato se ha celebrado en violación de una prescripción o prohibición legal fundada sobre motivos de orden público (hipótesis del art. 4 del Código) [4 nuestro]; así sucede en los pactos sobre sucesión futura (art. 1271), [1223 nuestro], sociedades universales entre cónyuges, tran-sacciones sobre el estado civil, convenciones usurarias de la Ley de 23 de julio de 1908, etcétera .... en términos gene-rales, cabe decir que el contrato inexistente o nulo con nulidad absoluta no produce efecto jurídico alguno como tal. Su característica es precisamente la carencia de efectos especí-ficos Quod Nullum est Nullum producit effectum. El derecho considera a dicho contrato como no realizado”: 3 Castán — De-recho Civil Español, Común y Foral 437-438 (Octava ed. del Instituto Editorial Reus de 1954).
La regla general en cuanto a donaciones de padres a hijos menores que vivan en compañía de sus padres, es que los hijos menores no pueden aceptar por sí mismos, donaciones graciosas hechas por sus padres a favor de dichos hijos me-nores, aunque pueden aceptar por sí mismos, donaciones *55graciosas hechas por terceras personas a favor de dichos menores, cuando tengan discernimiento para ello, según resol-vimos en la opinión inicial de este mismo caso — Álvarez v. Secretario de Hacienda, 78 D.P.R. 412, cita precisa a las págs. 416-418 — donde dejamos claramente establecida la espe-cialidad, que en cuanto a donaciones hechas por terceras personas, consagra nuestro Código civil — arts. 567 y 568 — .
El error que cometimos al resolver el caso de Piris v. Registrador, 67 D.P.R. 811 — en el cual se resuelve que un hijo menor puede aceptar una donación que le hace su padre — fué aplicar a una donación graciosa entre padre e hijo, la regla que permite a un hijo menor, con discernimiento, aceptar donaciones graciosas hechas a su favor por una tercera persona. Si se examinan las autoridades que citamos en dicho caso, se verá que todas se refieren a la regla que le permite a un hijo menor aceptar donaciones graciosas a su favor, hechas por terceras personas. En la última edición de la misma obra de Castán antes citada, éste nos informa, que: “por otra parte, de la Resolución de la Dirección de los Regis-tros de 29 de diciembre de 1922 puede inferirse, aunque no se declare expresamente, que los menores de edad no pueden comparecer ante Notario, con el objeto de aceptar donacio-nes”: I — II Castán — Derecho Civil Español Común y Foral 154, escolio 8 — (novena ed. del Instituto Editorial Reus de 1955). De esta Resolución nos ocuparemos más adelante.
Si el hijo no puede aceptar donaciones graciosas hechas a su favor por su padre, la pregunta siguiente es ¿quién puede aceptarlas a nombre del hijo? Para hacer lo más corto posi-ble un debate apasionante — Scaevola, De Diego Valverde, Castán, Puig Peña — se ha sugerido la solución que la acepta-ción se efectúe a través de un defensor judicial, como si se tratara de un caso de interés opuesto entre el padre y el hijo — art. 160 de nuestro Código Civil.
Pero a la universalidad de dicha regla se ha opuesto un principio moral — que el hijo no pierda dependencia, con res-pecto a su padre, en su concepción íntima de la patria *56potestad — y un principio legal — que siendo el padre el verda-dero representante legal de su hijo menor, el nombramiento de un defensor judicial, en un caso que no es típico del interés opuesto, sería autorizar una renuncia al deber de represen-tación que lleva consigo la patria potestad — y no justificada del todo, puesto que para el acto de la mera liberalidad, que-daría abierta siempre la posibilidad del acto unilateral de donación escrituraria que haría fe contra terceros de su fecha y del hecho que motiva su otorgamiento, — art. 1172 del Código Civil de Puerto Rico — sujeto a aceptación por el hijo al quedar habilitado por la emancipación o la mayoridad — art. 565 y 575 de nuestro Código Civil y la donación por testamento.
También se ha estudiado la posibilidad que la aceptación del menor se realice, en representación de él, por el propio padre donante, en una especie de autocontrato, aplicando a un solo patrimonio, el poder de disposición que en la teoría estricta del autocontrato, se aplica a la disposición de dos patrimonios concentrados en una misma persona.
La teoría del autocontrato en el caso de la donación de padre a hijo menor, se basa en dos abstracciones, muy discu-tibles ambas: (1) que la donación graciosa es, en su esencia, un puro acto de liberalidad cuyas consecuencias económicas se resuelven normalmente a favor del donatario, y por lo tanto, no debe considerarse como un contrato, y (2) que en la donación graciosa no es rigurosamente necesario presu-poner un interés opuesto entre el padre y el hijo — supuesto del nombramiento del curador ad litem — siendo posible, en principio, autorizarse la concurrencia en un solo sujeto jurí-dico de la doble cualidad de donante y donatario. Este fue el principio que se aplicó en la famosa y bastante problemática Resolución del 29 de diciembre de 1922 de la Dirección General de los Registros: V — Rosa Sastre y Molina Juyol — Juris-prudencia Registral — 761-766 (ed. de la Casa Editorial Bosch de 1953), que por cierto denegó la inscripción de la escritura de donación porque dos de sus cláusulas implicaban una renuncia o transacción sobre la legítima futura.
*57Basta reflexionar un momento para darse cuenta que difícilmente podría concebirse en el mundo contemporáneo, una donación graciosa, en la cual, sus consecuencias económi-cas se resuelvan indefectiblemente a favor del donatario, tanto en el momento de su otorgamiento como posteriormente. Yo no •sé cuál pueda ser la filosofía económica, que sobre este asunto, impere en España; pero aún dentro de los principios rectores ■del propio Código civil español, que considera a toda propiedad .y sus rentas como cosa limitada y sujeta a la órbita del De-recho público y a toda transmisión de bienes, hasta cierto •extremo, normada, es muy difícil concebir esta regalía abs-tracta que pretende la Dirección general, en la cual todo se .resuelve indefectiblemente en favor del donatario.
Es siempre un criterio más seguro concebir toda trans-misión de bienes como un complejo de derechos y obligaciones presentes y futuras, capaz de resolverse en cualquier mo-mento, en una verdadera carga. Esta es una experiencia, por excelencia americana, característica de la mecánica de la depresión y de la economía de emergencia, que tiene su punto neurálgico casualmente en la contribución de ingresos.
En cuanto al caso que nos ocupa — diversificación de una ■contribución de ingresos donde el contribuyente alega que parte de la contribución debe imponerse sobre el patrimonio del hijo menor, sujeto a fideicomiso, que es en realidad de derecho, y por declaración expresa de la Ley núm. 103 de 25 ■de abril de 1950, una donación — demuestra que la potencia-lidad del interés opuesto no es tan fácil de descartar en la ■donación graciosa como se supone. Es indudable que el efecto más inmediato y patente de toda donación paterna, es trans-íerir al hijo, parte de la carga contributiva del padre. Siendo •esto así, nos encontraríamos en el caso típico del interés ■opuesto, donde debe intervenir la autoridad judicial, criterio ■que rechazamos en el caso de Belaval v. Tribunal de Expropiaciones, 71 D.P.R. 265.
Es curioso observar la reacción de los civilistas españoles sobre esta resolución del 29 de diciembre de 1922 de la Direc-*58ción General de los Registros. Yalverde, al referirse a. dicha resolución, afirma que “en los actos consigo mismo fuera, del campo de la representación, tal ocurre con la hipoteca del propietario, estimo que no pueden llamarse contratos sino-actos jurídicos unilaterales, por lo mismo que no hay colisión ni oposición de intereses de distintas personas y la doble per-sonalidad del emitente de la declaración, no hay inconvenienteen admitirla y darla validez. (P) Pero la autocontratación cuando opera en el campo de la representación, necesita de-ciertas garantías: la voluntad doble de un sujeto para que-el derecho la otorgue plena eficacia. En la representación voluntaria solamente cuando el mandatario esté autorizado■ expresamente para el selbstcontrahiren (autocontrato) podrá, realizar actos que tengan absoluta validez, y en la represen-tación legal, la de los tutores y la de los padres, v. gr., el de-recho deberá exigir o la autorización expresa de la ley para simplificarles, o la ratificación de los actos por los represen-tados, o la intervención de otras personas u organismos que-ostenten la representación de los protegidos en estos casos,. pues solo así pueden estar garantizados los intereses de aqué-llos a quienes la ley otorga su función protectora . . . Los-códigos civiles europeos son contrarios a la validez de los actos-realizados consigo mismo por los representantes legales y adoptan garantías muchos de ellos para darles eficacia, hacen intervenir a otras personas o exigen requisitos especiales de-forma, pero en general, puede afirmarse que son opuestos a tales actos”.Vide: Revista Crítica de Derecho Inmo-biliario, tomo II, núm. 19, págs. 782 y 783 (1926).
Por su parte, Castán, al reafirmar su glosa sobre la capa-cidad del menor para aceptar donaciones hechas por terceras-personas, que acotamos -extensamente en nuestra opinión original en este mismo caso, (págs. 417 y 418), le dedica esta, pequeña nota : “por otra parte, de la Resolución de la Direc-ción de los Registros de 29 de diciembre de 1922 puede infe-rirse, aunque no se declare expresamente, que los menores de-edad no pueden comparecer ante notario, con el objeto de *59aceptar donaciones”. 1-2 Castán — Derecho Civil Español, 'Común y Foral — 154 escolio 3 — (novena ed. del Instituto Editorial Reus de 1955).
Puig Peña, por el contrario, “señala el desacuerdo exis-tente entre el Tribunal Supremo de España y la Dirección ■General de los Registros”. Dice que mientras la Resolución ■de 30 de mayo de 1930 — que, por cierto, también denegó la inscripción solicitada, inspirada en la Resolución del 29 de •diciembre de 1922 — no excluye en absoluto la posibilidad de la autocontratación, cuando no vaya acompañada de contra-dicción de intereses o de peligro de lesión presente o futura -de los derechos de una de las partes, el Tribunal Supremo de España, en la sentencia de 6 de marzo de 1909, — que acotamos •en la presente opinión — fué opuesto a su admisión por estimar •que en todo contrato han de concurrir siempre dos o más voluntades distintas y autónomas: IV — II Puig Peña- — Tra-tado de Derecho Civil Español 28-29 (Editorial Revista de .Derecho Privado 1951).
La glosa en que parece descansar la opinión de la mayoría ■es en el estudio de Federico de Castro sobre “El Autocontrato •en el Derecho Privado Español”, 151 Revista General de Le-gislación y Jurisprudencia, 395-455 (1926), cita precisa a las págs. 416-421 donde se comenta la Resolución del 29 de •diciembre de 1922. Si se examina detenidamente este estudio •en su totalidad sobre todo a las págs. 362 a 386, se ve, según .lo informa Castán, que “en él se estudia el autocontrato •desligado de la figura de la representación, considerándolo ■como un acto unilateral de características especiales que puede darse en todas aquellas situaciones en que una persona, con poder de disposición sobre dos patrimonios independientes, ■crea entre ellos relaciones jurídicas obligatorias” — 3 Castán Derecho Civil Español Común y Foral 354 escolio (1) (octava ■ed. del Instituto Editorial Reus 1951) — como sería el caso del “titular de un patrimonio y administrador de otro, o el admi-nistrador de dos patrimonios ajenos y distintos, establece una relación jurídica entre el propio y el ajeno o entre los dos *60ajenos” o “el caso de dos patrimonios especiales, por ejemplo' la dote y los parafernales, o los bienes libres y los gravados, de substitución, o el patrimonio propio y el adquirido a virtud de herencia aceptada a beneficio de inventario”. Pero “en el caso de la representación, el conflicto de intereses es mucho-más frecuente que- en el de patrimonios especiales pertene-cientes a un mismo titular; lo que hace que el acto jurídico-consigo mismo sea más raramente posible en el primer caso”: —3 Castán obra y ed. citadas 354.
Como se ve, el contrato del padre con un hijo menor no-debe favorecerse, ni aún bajo la teoría del autocontrato, que-todavía no es más que eso, una teoría, entre las muchas teorías que pululan por la literatura jurídica, buscando su porvenir-legislativo, hasta hoy sólo aplicada como una fórmula práctica dentro de la jurisprudencia registral, y todavía no aceptada por la jurisprudencia civil del Tribunal Supremo de España.
Esta imagen del padre encerrado en un despacho con su. notario, disponiendo a espaldas del orden público, la organi-zación futura de los bienes de su hijo menor, es una imagen feudal que no puede menos que lastimar la conciencia liberal de nuestro nuevo tiempo civilista. Para el fomento de la independencia económica del hijo menor, en edad oportuna,, el Derecho civil tiene la institución del peculio profecticio, mucho mejor razonada y de un engranaje más cuidadoso, tanto-dentro de los elementos espirituales de la patria potestad,, como dentro de los elementos sociales del Derecho de familia. Demás está decir el terrible impacto que sobre todo nuestro instituto contributivo de ingresos, ocasionará dicho autocon-trato paterno. Es lo mismo que si se dejara a discreción del contribuyente la distribución de la carga contributiva.
Es curioso observar, que al momento de consagrar, en una. forma indirecta, el autocontrato paterno, la opinión de la mayoría, por un lado, vuelve a revivir el caso de Piris v. Re-gistrador, supra, en el cual se resuelve que el hijo menor de edad puede aceptar por sí mismo, la donación de su padre, y por el otro lado, se consagra el autocontrato paterno, en el *61cual, el padre mismo es el que acepta, en representación de su hijo menor, la donación que el mismo padre hace. Pero en cuanto al último aspecto de la cuestión, que es de suma impor-tancia, puesto que de la separabilidad de bienes o utilidades entre menores de edad y sus padres se trata, cuando los bienes donados provengan del caudal de los padres, guarda silencio. Pero en un caso de contribución sobre ingresos es cuestión esencial saber a quién pertenecen las rentas o el usufructo de los bienes donados por sus padres a un hijo menor.
Hay dos maneras de resolver este asunto: (1) o consi-derar esta donación graciosa como cualquier otro patrimonio' adquirido por trabajo, industria o título lucrativo de tercera persona, en cuyo caso le corresponderían a los menores la propiedad y el usufructo a los padres que les tengan en su potestad y compañía — supuesto del art. 155 del Código Civil nuestro — (2) o, considerar dicha donación como cualquier otro patrimonio adquirido con caudal de sus padres, en cuyo caso le corresponderían a los padres que les tengan en su potestad y compañía, tanto la propiedad como el usufructo, de lo que el hijo adquiera — supuesto del art. 156. Para mí resulta indubitable, que salvo en los casos de renuncia que permite la Ley — caudal entregado para que los hijos trabajen con él o de la donación o legado por terceras personas para gastos de su educación o instrucción — el usufructo paterno se extiende sobre el resto de todos los demás bienes pertenecien-tes al hijo menor y no resulta renunciable, por ser contrario al Derecho público. Por entenderlo así, afirmo, que en cuanto a rentas y utilidades se refiere, que es la cuestión que aquí nos ocupa, una donación graciosa hecha por un padre a favor de un hijo menor, produce la anomalía en derecho de ser una donación en favor del propio donante, puesto que dichas rentas y utilidades siempre corresponderían al padre en usufructo, y por ello, sería tasable como ingreso del padre.
Por otro lado, la opinión de la mayoría encuentra apoyo, para darle validez a un fideicomiso inter vivos, hecho por el padre a favor de hijos menores que vivan en su compañía, en *62la disposición del art. 845 de nuestro Código Civil, referente a fideicomisos, que establece: “la constitución de fideicomiso a favor de persona no existente, a excepción únicamente de hijos futuros del fideicomitente, será nula y sin valor”. En-tiende la mayoría que “es difícil creer que la Asamblea Legis-lativa tuvo por miras el permitir la creación de tales fideico-misos establecidos por un padre en beneficio de hijos por nacer y prohibirlos para hijos ya nacidos”.
Como se ve, a primera vista, se trata de la reformulación, por demás innecesaria, de la típica substitución fideicomisaria por sobreveniencia de hijos — posición jurídica del nascitarus, según nos advierte Puig Peña, para evitar la anulación del fideicomiso, que no puede nunca afectar la legítima, por el advenimiento de un hijo postumo, en la misma forma que se usa en nuestro ordenamiento hereditario, para evitar la anulación de la institución de herederos por el advenimiento del hijo postumo — art. 742 del Código Civil de Puerto Rico. Tal disposición solo podría utilizarse en un fideicomiso mortis causa. Así lo reconoce el propio doctor Alfaro — obra y ed. •citadas págs. 81. Su aparición en el texto de nuestro articu-lado, referente a fideicomisos, lo explica el hecho que el proyecto-modelo del doctor Alfaro fué diseñado para servir lo mismo de fideicomiso inter vivos que de fideicomiso mortis causa, situación, que por lo visto, prefiere ignorar la opinión •de la mayoría.
Conclusiones finales: nada hay en la historia legislativa del fideicomiso puertorriqueño que nos permita concluir, que al adaptar la Asamblea Legislativa de Puerto Rico algunos de los aspectos del fideicomiso panameño, fuera su intención dejar sin efecto las instituciones referentes al orden interno de la familia y enajenar el poder del Estado en todo lo refe-rente a contratación de menores.
Todo fideicomiso inter vivos a beneficio de tercero, parti-cipa de la naturaleza de un contrato, y para su perfecciona-miento requiere el consentimiento expreso de las tres partes que quedan obligadas por sus términos. La mera aceptación *63por el fiduciario del mandato del constituyente, no obliga al menor beneficiario, ni crea la individualización del patrimonio fideicometido a favor de dicho menor.
La transmisión de bienes del fideicomitente al fiduciario no es en pleno dominio, puesto que la misma conserva todas las características de una relación entre mandante y man-datario. Es sólo a través de la aceptación por el tercero beneficiario, que un fideicomiso inter vivos puede lograr la individualización del patrimonio fideicometido, como algo distinto al patrimonio del constituyente.
Aunque un hijo menor, con discernimiento, puede aceptar una donación graciosa que le haga una tercera persona, no puede aceptar una donación que le haga su padre, por no existir en este último caso, la concurrencia de dos voluntades distintas y autónomas. La aceptación por el propio padre donante, en representación de su hijo menor, de una donación hecha por aquél a favor de éste, no debe ser favorecida.